Citation Nr: 0717705	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05- 28 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of left shoulder dislocation with degenerative changes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1968 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In February 2007, the veteran testified that since he was 
last examined by VA in February 2005 his left shoulder 
symptoms have increased in severity.  Employee records show 
that in 2006 the veteran was offered a modified assignment or 
limited duty. 

In view of the above, pursuant to 38 C.F.R. § 3.327, a 
reexamination is necessary to verify the current severity as 
the evidence suggests a material change in the left shoulder 
disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Denver VA 
Medical Center since July 2005.  



2. Scheduled for a VA orthopedic 
examination to determine the current 
severity of the service-connected left 
shoulder disability. The claims folder 
should be made available to the examiner 
for review. 

The examiner is asked to describe range 
of motion of the left shoulder in degrees 
and any other functional loss due to 
painful motion, weakened movement, excess 
fatigue, or pain with repetitive use, 
and, if feasible, any additional 
functional loss should be expressed in 
terms of the degree of additional loss of 
range of motion. 

3. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




